United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
W.G. HEFNER VETERANS
ADMINISTRATION MEDICAL CENTER,
Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0580
Issued: August 23, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 18, 2019 appellant filed a timely appeal from an October 29, 2018 merit
decision and a December 19, 2018 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a diagnosed
skin condition causally related to accepted factors of his federal employment; and (2) whether
1

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence subsequent to the last merit decision and on appeal. However, “The
Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its final
decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R.
§ 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for the first time on appeal. Id.
2

OWCP properly denied appellant’s request for an oral hearing before an OWCP hearing
representative as untimely filed under 5 U.S.C. § 8124(b).
FACTUAL HISTORY
On August 17, 2018 appellant, then a 60-year-old food service worker, filed an
occupational disease claim (Form CA-2) alleging that he contracted dyshidrotic dermatitis, a skin
condition, as a result of his federal employment duties which included washing dishes and working
in the dish room. He first became aware of his condition on December 1, 2017 and first attributed
it to factors of his federal employment on that date. On the reverse side of the CA-1 form,
appellant’s supervisor listed appellant’s duties as washing carts, feeding and unloading the dish
machine, assorting silverware, driving food carts, and delivering trays to patients.
In an August 30, 2018 development letter, OWCP advised appellant of the deficiencies of
his claim. It requested additional factual and medical evidence and provided a questionnaire for
his completion. OWCP afforded appellant 30 days to respond.
On September 26, 2018 appellant completed the questionnaire and noted that he worked
with latex gloves and a plastic apron, but that when he washed pots, pans, and dishes, he was
exposed to solvents and chemicals which required him to dry his hands and change his gloves. He
described his symptoms as dry and cracked skin with bleeding of both hands. Appellant noted that
he was allergic to latex gloves and that the employing establishment had ordered special gloves
for him to use.
OWCP also received medical evidence, including a December 1, 2017 nurse’s note that
reported discoloration and darkening to both of appellant’s palms, right thumb, and right long
finger. Appellant attributed this condition to the gloves he wore while working in the kitchen and
handling food.
In a December 6, 2017 note, Dr. William W. Webb, a Board-certified dermatologist, noted
that appellant began working as a dishwasher in September 2017. He reported that appellant wore
white rubber gloves for two to three hours at a time. Dr. Webb reported that appellant sweated
profusely in his gloves. He opined that perspiration was causing appellant’s rash and diagnosed
dyshidrotic dermatitis. Dr. Webb noted that the etiology of dyshidrotic dermatitis was unknown,
and that no causal relationship with sweating had been shown. He also noted that dyshidrotic
eczema was associated with contact irritants and allergens, atopic dermatitis, dermatophyte, and
bacterial infections, hyperhidrosis, hot weather, high dietary intake of nickel or cobalt, and
emotional stress. Dr. Webb recommended that appellant work where he did not get wet.
On September 26, 2018 Dr. Jennifer Caicedo, Board-certified in allergy and immunology,
diagnosed bilateral hand atopic dermatitis, pruritus, and latex allergy.
By decision dated October 29, 2018, OWCP denied appellant’s occupational disease claim
finding that he had not submitted medical evidence to establish a causal relationship between his
diagnosed conditions and accepted factors of his federal employment.

2

On an appeal request form dated November 28, 2018, but postmarked November 29, 2018,
appellant requested an oral hearing and a review of the written record before an OWCP hearing
representative.
By decision dated December 19, 2018, OWCP’s hearing representative determined that
appellant was not entitled to an oral hearing or a review of the written record as a matter of right
because his request was untimely filed. The hearing representative also denied a discretionary
hearing, finding that the contested issue could equally well be addressed by appellant requesting
reconsideration and providing new evidence or argument to establish that his diagnosed condition
was causally related to the accepted factors of his federal employment.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
In an occupational disease claim, appellant’s burden of proof requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.7 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical

3
T.H., Docket No. 18-1585 (issued March 22, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
4

T.H., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
5

T.H., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7,
2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

A.H., Docket No. 19-0270 (issued June 25, 2019); R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB
623 (2000).
7

A.H., id.; I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

3

certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish a diagnosed skin
condition causally related to accepted factors of his federal employment.
In support of his claim appellant submitted a September 26, 2018 medical report in which
Dr. Caicedo diagnosed several conditions. Dr. Caicedo listed bilateral hand atopic dermatitis,
pruritus, and latex allergy. Her note, however, did not offer an opinion on the causal relationship
between appellant’s diagnosed conditions and his federal employment duties. Medical evidence
that does not offer an opinion regarding the cause of an employee’s condition is of no probative
value on the issue of causal relationship.9
In a December 6, 2017 note, Dr. Webb reported appellant’s employment duties of washing
dishes and wearing gloves. He found that appellant would sweat in his gloves and opined that
perspiration was causing appellant’s dyshidrotic dermatitis. Dr. Webb further noted that the
etiology of dyshidrotic dermatitis was unknown, and that no causal relationship with sweating had
been shown. The Board finds that his opinion is insufficient to establish causal relationship
between appellant’s employment duties and his dermatitis. Dr. Webb opined both that perspiration
was causing appellant’s dyshidrotic dermatitis and that the etiology of dyshidrotic dermatitis was
unknown, and that no causal relationship with sweating had been shown. As his opinion is vague,
speculative, and internally inconsistent, it is of diminished probative value.10 This report cannot
establish appellant’s occupational disease claim.
In support of his August 17, 2018 occupational disease claim appellant also provided a
nurse’s note dated December 1, 2017. This note is of no probative medical value in establishing
appellant’s claim. Certain healthcare providers such as physician assistants, nurses, nurse
practitioners, physical therapists, and social workers are not considered “physician[s]” as defined
under FECA.11 Consequently, their medical findings and/or opinions do not suffice for purposes
of establishing entitlement to FECA benefits.12 As such, the December 1, 2017 note is insufficient
to satisfy appellant’s burden of proof.

8

T.H., supra note 3; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

M.W., Docket No. 18-1624 (issued April 3, 2019); S.B., Docket No. 18-1296 (issued January 24, 2019).

10

E.D., Docket No. 17-1064 (issued March 22, 2018); I.B., Docket No. 11-1796 (issued March 23, 2012).

11

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

12

S.J., Docket No. 17-0783, n.2 (issued April 9, 2018) (a nurse practitioner is not considered a physician under
FECA); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as nurses, physician assistants, and
physical therapists are not competent to render a medical opinion under FECA). Federal (FECA) Procedure Manual,
Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).

4

As appellant has not submitted rationalized medical evidence to establish a medical
condition causally related to the accepted employment factors, the Board finds that he has not met
his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before an
OWCP hearing representative, provides that a claimant is entitled to a hearing before an OWCP
representative when a request is made 30 days after the date of the issuance of an OWCP final
decision.13
A hearing is a review of an adverse decision by an OWCP hearing representative. Initially,
the claimant can choose between two formats: an oral hearing or a review of the written record.
In addition to the evidence of record, the claimant may submit new evidence to the hearing
representative.14 A request for either an oral hearing or a review of the written record must be
sent, in writing, within 30 days of the date of the decision for which the hearing is sought.15 A
claimant is not entitled to a hearing or a review of the written record if the request is not made
within 30 days of the date of the decision.16
OWCP has discretion to grant or deny a request that is made after the 30-day period for
requesting an oral hearing or review of the written record and must properly exercise such
discretion.17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s November 29, 2018 request for
an oral hearing before an OWCP hearing representative as untimely filed pursuant to 5 U.S.C.
§ 8124(b).

13

5 U.S.C. § 8124(b)(1).

14

20 C.F.R. § 10.615.

15

Id. at § 10.616(a); B.H., Docket No. 18-0874 (issued October 10, 2018); James Smith, 53 ECAB 188 (2001).

16

B.H., id.

17

20 C.F.R. § 10.616(b); id.

5

OWCP’s regulations provide that the hearing request must be sent within 30 days of the
date of the decision for which a hearing is sought.18 As his request was postmarked19 November 29
2018, more than 30 days after OWCP’s October 29, 2018 merit decision, it was untimely filed and
appellant was not entitled to an oral hearing as a matter of right.20
The Board further finds that OWCP properly exercised its discretion in denying appellant’s
request for an oral hearing by determining that the issue in the case could equally well be addressed
by requesting reconsideration and submitting new evidence relevant to the issue of causal
relationship.21 The Board has held that the only limitation on OWCP’s discretionary authority is
reasonableness. An abuse of discretion is generally shown through proof of manifest error, a
clearly unreasonable exercise of judgment, or actions taken which are contrary to logic and
probable deduction from established facts.22 Herein, the evidence of record does not establish that
OWCP abused its discretion in denying appellant’s request for an oral hearing. Accordingly, the
Board finds that OWCP properly denied his November 29, 2018 request for an oral hearing as
untimely filed pursuant to 5 U.S.C. § 8124(b).23
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a diagnosed skin
condition causally related to accepted factors of his federal employment. The Board further finds
that OWCP properly denied his request for an oral hearing before an OWCP hearing representative
as untimely filed under 5 U.S.C. § 8124(b).

18

B.H., see supra note 15.

19
Under OWCP’s regulations and procedures, the timeliness of a request for a hearing is determined on the basis
of the postmark of the envelope containing the request. Supra note 12 at Part 2 -- Claims, Hearings and Reviews of
the Written Record, Chapter 2.1601.4a (October 2011).
20

See B.W., Docket No. 16-1860 (issued May 4, 2017) (in computing a time period, the date of the event from
which the designated period of time begins to run shall not be included while the last day of the period shall be
included). In this case, appellant’s request for an oral hearing was postmarked on November 29, 2018, the thirty-first
day after the issuance of the October 29, 2018 OWCP decision.
21

B.H., see supra note 15.

22

Id.; Teresa M. Valle, 57 ECAB 542 (2006).

23

B.H., see supra note 15.

6

ORDER
IT IS HEREBY ORDERED THAT the December 19 and October 29, 2018 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: August 23, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

